J-S12013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ERIK LOPEZ-TORRALBA                     :
                                         :
                   Appellant             :   No. 1378 EDA 2020

             Appeal from the PCRA Order Entered June 9, 2020
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0003427-2015


BEFORE: LAZARUS, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                         FILED MARCH 24, 2022

      Erik Lopez-Torralba appeals from the order, entered in the Court of

Common Pleas of Montgomery County, dismissing his petition filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. § 9541-9546. Upon

careful review, we affirm.

      On March 30, 2016, Lopez-Torralba was convicted by a jury of numerous

drug-related offenses and was sentenced, on August 4, 2016, to nine to

eighteen years’ imprisonment. The subsequent—and extensive—procedural

history has been recited in this Court’s memorandum filed October 5, 2021,

in which we remanded the case to the PCRA court for a determination as to

the timeliness of Lopez-Torralba’s notice of appeal and the preparation of an

opinion.   See Commonwealth v. Lopez-Torralba, 1378 EDA 2020 (Pa.

Super. filed Oct. 5, 2021) (unpublished memorandum decision). The PCRA
J-S12013-21



court having complied with the directives of that memorandum, the matter

now returns to us for disposition.1

       Lopez-Torralba raises the following claims for our review:

       1. Did the PCRA court err in failing to grant a new trial based on
       trial counsel’s ineffective assistance in failing to raise and/or argue
       at a suppression hearing that the evidence seized during a search
       of [Lopez-Torralba’s] home[ and] cell phone, and statements
       made [were] obtained by exploitation of an illegal arrest in
       violation of Article I, section 8 of the Pennsylvania Constitution
       and the Fourth Amendment to the United States Constitution?

       2. Did the [PCRA] court err in failing to grant a new trial based
       on trial counsel’s ineffective assistance in failing to request the
       prosecution to disclose the identity of the confidential informant
       and audio recordings of the one-on-one controlled drug buy
       between the informant and the Commonwealth’s key witness,
       Gladiz Basurto-Leal?

       3. Did the PCRA court deny due process and a fundamentally fair
       evidentiary hearing in denying [Lopez-Torralba’s] discovery
       request to compel the Commonwealth to turn[ ]over crucial
       evidence relevant to carry his burden of proof to establish trial
       counsel’s ineffectiveness?

Brief of Appellant, at 4.

       We begin by noting our standard and scope of review:

       This Court analyzes PCRA appeals in the light most favorable to
       the prevailing party at the PCRA level. Our review is limited to
       the findings of the PCRA court and the evidence of record and we
       do not disturb a PCRA court’s ruling if it is supported by evidence
       of record and is free of legal error. Similarly, we grant great
       deference to the factual findings of the PCRA court and will not
       disturb those findings unless they have no support in the record.
       However, we afford no such deference to its legal conclusions.
____________________________________________


1 Both Lopez-Torralba and the Commonwealth have filed supplemental briefs
responding to the PCRA court’s opinion.


                                           -2-
J-S12013-21


      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review is plenary. Finally, we
      may affirm a PCRA court’s decision on any grounds if the record
      supports it.

Commonwealth v. Dozier, 208 A.3d 1101, 1103 (Pa. Super. 2019).

      Lopez-Torralba’s first two claims allege the ineffectiveness of his trial

counsel.    Counsel is presumed to be effective, and “the burden of

demonstrating ineffectiveness rests on [the] appellant.” Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010).

      To satisfy this burden, an appellant must plead and prove by a
      preponderance of the evidence that[:] (1) his underlying claim is
      of arguable merit; (2) the particular course of conduct pursued by
      counsel did not have some reasonable basis designed to effectuate
      his interests; and, (3) but for counsel’s ineffectiveness there is a
      reasonable probability that the outcome of the challenged
      proceeding would have been different. Failure to satisfy any prong
      of the test will result in rejection of the appellant’s ineffective
      assistance of counsel claim.

Commonwealth v. Holt, 175 A.3d 1014, 1018 (Pa. Super. 2017) (internal

citations omitted).

      “When, as in this case, an assertion of ineffective assistance of counsel

is based upon the failure to pursue a suppression motion, proof of the merit

of the underlying suppression claim is necessary to establish the merit of the

ineffective assistance of counsel claim.”    Commonwealth v. Carelli, 546

A.2d 1185, 1189 (Pa. Super. 1988) (citations omitted).

      Lopez-Torralba first asserts that trial counsel was ineffective for failing

to seek suppression on the basis that the police lacked probable cause when

they handcuffed him, placed him in the back of a police cruiser, and

                                      -3-
J-S12013-21


transported him to the Norristown Police Station. Lopez-Torralba argues that

a challenge to the custodial detention on the basis of Article I, section 8 of the

Pennsylvania Constitution and the Fourth Amendment of the United States

Constitution—rather than the argument actually pursued by counsel in his

suppression motion2—would have resulted in the suppression of the evidence

obtained as a result of the illegal custodial detention. Lopez-Torralba asserts

that,

        [g]iven the undisputed facts of this case, no competent lawyer
        would fail to argue that, under the fruit of the poisonous tree
        doctrine, all evidence seized and a statement made by [Lopez-
        Torralba] must be suppressed because it was obtained as a result
        of exploitation by the police of an unlawful custodial detention.

Brief of Appellant, at 19.

        Because the police possessed probable cause to believe that Lopez-

Torralba was engaged in the unlawful sale and distribution of illegal narcotics

when they took him into custody, he is entitled to no relief.

        Probable cause is made out when the facts and circumstances
        [that] are within the knowledge of the officer at the time of the
        arrest, and of which he has reasonably trustworthy information,
        are sufficient to warrant a man of reasonable caution in the belief
        that the suspect has committed or is committing a crime. The
        question we ask is not whether the officer’s belief was correct or
        more likely true than false. Rather, we require only a probability,
        and not a prima facie showing, of criminal activity. In determining
        whether probable cause exists, we apply a totality of the
        circumstances test.

____________________________________________


2  In Lopez-Torralba’s supplemental suppression motion, and at the
suppression hearing, counsel argued that the consent given by Lopez-Torralba
to search his automobile, residence, and iPhones was not knowing, intelligent,
and voluntary.

                                           -4-
J-S12013-21


Commonwealth v. Brogdon, 220 A.3d 592, 599 (Pa. Super. 2019).

      “Probable cause does not require certainty, but rather exists when

criminality is one reasonable inference, not necessarily even the most

reasonable inference.” Id., quoting Commonwealth v. Spieler, 887 A.2d

1271, 1275 (Pa. Super. 2005).

      Here, Detective Wood possessed probable cause to detain Lopez-

Torralba. At trial, several members of the Narcotics Enforcement Team of the

Montgomery County District Attorney’s Office, which was engaged in an

ongoing investigation into a heroin trafficking ring in Norristown, Montgomery

County, testified on behalf of the Commonwealth. Detective Michael Reynolds

testified that he met with a reliable confidential informant (“CI”), who placed

a call to a Mexican phone number on April 13, 2015. See N.T. Trial, 3/28/16,

at 41. As a result of that call, the CI placed another call on April 14, 2015, to

a local number belonging to someone the CI knew as “Gladiz,” and arranged

a meeting, to take place at a Chili’s restaurant in King of Prussia, to purchase

one kilogram of heroin. Id. at 42. Using the phone number called by the CI,

Det. Reynolds determined that “Gladiz” was Gladiz Basurto-Leal, who resided

at 831 George Street in Norristown. Id. at 43.

      Lieutenant Stephen Forzato testified that, on April 14, 2015, he

conducted surveillance outside 831 George Street.         He observed a blue

Chevrolet pull up outside the residence.     Id. at 47.   An Hispanic female—

subsequently identified as Basurto-Leal—exited the driver’s side of the car and


                                      -5-
J-S12013-21


an Hispanic male—subsequently identified as Lopez-Torralba—emerged from

the passenger seat. Id. at 47, 50. Both individuals entered the residence,

and both exited five minutes later. Id. at 47, 50. When Lopez-Torralba exited

the residence, he was carrying a plastic bag containing what Lt. Forzato

believed, based upon his training and experience, to be a “brick” of heroin.

Id. at 52. Lieutenant Forzato radioed to his fellow officers that an Hispanic

male wearing red pants appeared to “ha[ve] what you’re looking for,” e.g., a

brick of heroin. Id.

      Basurto-Leal and Lopez-Torralba entered the vehicle, with Basurto-Leal

in the driver’s seat.   Id. at 53.    Lieutenant Forzato followed them in the

direction of King of Prussia for a period of time. Id. Lieutenant Forzato lost

sight of the vehicle for a while; when he regained sight of the car, he observed

that Lopez-Torralba was no longer in the passenger seat.                    Id. at 54.

Lieutenant Forzato followed as Basurto-Leal drove the car to Chili’s in King of

Prussia, at the intersection of Gulph Road and Route 202. Id. at 56. Basurto-

Leal sat in the parking lot for approximately five minutes and then left. Id.

At that point, Lt. Forzato testified that he radioed Upper Merion Police and

requested that they stop Basurto-Leal’s vehicle. Id. at 57. Basurto-Leal was

stopped on Route 202, near the Valley Forge Shopping Center, and taken into

custody. Id.

      Detective   James   Vinter     testified   that,   on   April   14,    2015,   at

approximately 12:25 p.m., he was conducting surveillance from a vehicle


                                       -6-
J-S12013-21


parked across from 831 George Street. Id. at 65. He observed a silver Acura

circle the block several times, finally stopping in front of 831 George Street.

Id. at 67-68. Lopez-Torralba exited the vehicle and entered the residence.

Id. at 68.    Detective Vinter recognized him from the previously-radioed

description of a male wearing a white shirt and red sweat pants. Id. at 70.

Lopez-Torralba re-emerged from the George Street residence with another

male and drove off in the Acura, at which time Det. Vinter notified other

surveillance officers that Lopez-Torralba had left the George Street residence.

Id. at 69.    Thereafter, at approximately 1:00 p.m., Lopez-Torralba was

observed by Detective Michael Fedak making a stop at 541 Arch Street,

Norristown. Id. at 74-75. Detective Wood subsequently encountered Lopez-

Torralba’s vehicle on Arch Street and requested that uniformed officers stop

him. See N.T. Trial, 3/29/16, at 8. Ultimately, Lopez-Torralba pulled into a

parking lot and exited his vehicle, at which point Det. Wood approached the

vehicle and informed Lopez-Torralba that he was being stopped in connection

with a drug investigation. Id. at 10. Lopez-Torralba denied involvement with

drugs and, at Det. Wood’s request, agreed to allow police to search his car.

Id.   Detective Wood “did not want the whole neighborhood to know what

[they] were doing,” so he drove Lopez-Torralba’s vehicle to the Norristown

police station to be searched.   Id.   Lopez-Torralba was transported to the

station in the back of a marked police car. Id. at 11.




                                       -7-
J-S12013-21


      Based upon the totality of the circumstances described in the testimony

of the members of the Montgomery County Narcotics Enforcement Team, at

the time he stopped Lopez-Torralba in the Arch Street parking lot, Det. Wood

possessed probable cause to suspect that: (1) illegal narcotics trafficking was

occurring and (2) Lopez-Torralba was involved.       See Commonwealth v.

Dennis, 612 A.2d 1014, 1015-16 (Pa. Super. 1992) (“Probable cause exists

where the facts and circumstances within the officer’s knowledge are sufficient

to warrant a prudent individual in believing that an offense was committed

and that [the] defendant has committed it.”).        A reliable CI contacted a

connection in Mexico, which led the CI to contact Basurto-Leal to arrange for

the purchase of a large quantity of heroin. Lopez-Torralba was subsequently

seen in the company of Basurto-Leal, driving in a car and entering and exiting

her home, both in her company and alone. Basurto-Leal was observed parked

at Chili’s, where the CI had arranged to meet her to purchase the heroin.

Finally, Lopez-Torralba was seen exiting Basurto-Leal’s home with, what

appeared to a trained narcotics officer, to be a brick of heroin.

      Because probable cause existed to detain Lopez-Torralba, a suppression

motion challenging the existence of probable cause would not have been

successful. “As the underlying claim lacks arguable merit, counsel cannot be

deemed ineffective for failing to raise it.” Commonwealth v. Koehler, 36

A.3d 121, 140 (Pa. 2012).




                                     -8-
J-S12013-21


      Lopez-Torralba next asserts that trial counsel was ineffective for failing

to seek disclosure of the identity of the CI, in addition to audio recordings of

the phone conversations between the CI and the Mexican connection, and

between the CI and Basurto-Leal. Lopez-Torralba argues that evidence of the

recording of the CI’s conversations would have undermined Leal’s credibility

as a witness against him:

      Given the nature of [Lopez-Torralba’s] defense, the significance of
      undermining Basurto-Leal’s credibility cannot be underestimated.
      These recordings in the hands of com[p]etent counsel had the
      potential to strike a serious blow to Basurto-Leal’s credibility. The
      audio[-]taped recordings would have permitted the jury to hear in
      Basurto-Leal’s own words admitting to the “CI” that she
      represented a Mexican drug cartel in the Norristown area and
      could supply the “CI” with large amounts of heroin and, in her own
      words, how experienced and savvy a drug negotiator she was.
      Basurto-Leal is an admitted liar, she either lied when she initially
      told police [Lopez-Torralba] was not involved in her drug
      dealing[,] or she lied, after being given a favorable deal, when she
      said in court [Lopez-Torralba] was the architect behind her drug
      dealing.

Brief of Appellant, at 31.

      Because trial counsel had a reasonable strategic basis for not seeking

disclosure of the CI’s identity, and because Lopez-Torralba failed to prove

either the existence or contents of the audio recordings, or that they would be

exculpatory if they existed, he is entitled to no relief.

      Generally, counsel’s assistance is considered effective if he chose a

particular course of conduct that had some reasonable basis designed to

effectuate his client’s interests. Commonwealth v. Ali, 10 A.3d 282, 291

(Pa. 2010). Where matters of strategy and tactics are concerned, “[a] finding

                                       -9-
J-S12013-21



that a chosen strategy lacked a reasonable basis is not warranted unless it

can be concluded that an alternative not chosen offered a potential for success

substantially greater than the course actually pursued.” Commonwealth v.

Colavita, 993 A.2d 874, 887 (Pa. 2010) (quotation marks omitted). Further,

to demonstrate prejudice, the petitioner must demonstrate that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceedings would have been different.” Commonwealth v. King, 57

A.3d 607, 613 (Pa. 2012). “[A] reasonable probability is a probability that is

sufficient to undermine confidence in the outcome of the proceedings.” Ali,

10 A.3d at 291.

      We begin by noting that, contrary to Lopez-Torralba’s assertion,

Basurto-Leal did not testify at trial that Lopez-Torralba was “the architect

behind her drug dealing.”     Brief of Appellant, at 31.   Rather, Basurto-Leal

admitted her culpability and consistently testified that she and Lopez-Torralba

“did it together.” N.T. Trial, 3/29/16, at 70. See also id. at 56 (Basurto-Leal

stating “[w]e both did it”). Accordingly, Lopez-Torralba cannot demonstrate

that the purported audio recordings—allegedly revealing Basurto-Leal to be

an “experienced and savvy drug negotiator”—would have undermined her

testimony such that a different verdict would have resulted. Holt, supra.

      Moreover, trial counsel articulated a reasonable strategic basis for not

delving into the CI’s identity.   At the PCRA hearing, trial counsel, Sean E.

Cullen, Esquire, testified as follows:




                                         - 10 -
J-S12013-21


       Q: Are you familiar with the fact that there was mention of a [CI]
       in the discovery in this case?

       A: Yes.

       Q: Did you have any discussions with Mr. Lopez[-Torralba] as to
       strategy on trying to force the Commonwealth to disclose that [CI]
       by way of a motion?

       A: I did.

       Q: Where did you have those discussions with him?

       A: They would have been face to face.

       Q: And what was the—what was your strategy as to why you
       didn’t file any motions to divulge the [CI]?

       A: So[,] beyond the scope of Mr. Lopez-[Torralba]’s case, I also
       had pretty intimate information concerning the David Pacheco
       case.

       I had represented David Pacheco ten or 12 years ago in which we
       were virtually able to exonerate him as a tow truck driver that was
       moving huge amounts of narcotics for his family’s organized crime
       unit. Basically[,] I made him an unwitting [accomplice] for
       purposes of the Commonwealth’s case.

       Mr. Pacheco had gotten in trouble again and it was, I believe, part
       of this criminal organization.[3] It was a big case. I happened to
       be in District Attorney Steele’s office when the case broke[.] So[,]
       I realized immediately by putting the two and two of those
       together that Mr. [Lopez-Torralba] was involved, whether
       knowingly or not knowingly, in a much larger situation. They were

____________________________________________


3  In 2015, the Montgomery County District Attorney’s Office, Narcotics
Enforcement Team, working with the DEA, uncovered a large criminal
conspiracy as part of a heroin-trafficking investigation. See Commonwealth
v. Pacheco, 227 A.3d 358, 362 (Pa. Super. 2020). They believed that
Pacheco, a Norristown resident, played a significant role in this operation by
transporting drugs from Georgia to New York. See id. In January 2016,
Pacheco was arrested by police as he drove from Atlanta to Montgomery
County with a “retrofitted car battery containing three kilograms of heroin.”
Id. at 363. Pacheco was subsequently convicted of numerous drug-related
offenses.

                                          - 11 -
J-S12013-21


     basically hiding large amounts of narcotics in batteries that were
     made in Mexico.

     So[,] I spoke to [Lopez-Torralba], indicated that I believe there
     w[ere] some problems with the Pacheco case, but I did not choose
     to represent Mr. Pacheco in the second case. So[,] I had some
     worries that [Lopez-Torralba] was involved in a much larger ring
     and that he would be brought into that much larger case.

     I also had secondary worries that [the Pacheco] case probably
     should have been tried federally and there was the potential to go
     federal [in this case]. So[,] we had those discussions.

     In addition, based on the information I had[,] and the
     communications that I had with [the Assistant District Attorney in
     this case], I did not believe that the [CI] would be pertinent to
     this case in that there were communications between [the CI] and
     the female in this case[, Ms. Basurto-Leal].

     It was a situation by which, if I forced [the ADA’s] hand and
     brought the [CI] forward and then she was forced to use him, we
     strategized that I would be providing much more liability on this
     case.

     The entire defense on this case was that [Lopez-Torralba] was an
     unwitting [accomplice], and that it was an oath-on-oath case with
     some minor inconsistencies in the story line. Any additional
     evidence that I produced that would either give the female in this
     case[, Ms. Basurto-Leal,] more credibility or produce a single piece
     of evidence that brought our client into the case, I believe would
     be fatal to his defense.

     Q: Did you have specific—did Mr. Lopez[-Torralba] ever direct
     you, regardless of your strategic decision or legal opinion, to file
     a motion anyway?

     A: No.

     Q Did he ever tell you he was dissatisfied with the fact that you
     weren’t pursuing the [CI]?

     A: No.

                                     ...

     Q: And in terms of the [CI], do you remember what role the [CI]
     played in this case?

                                    - 12 -
J-S12013-21


     A: I remember that there was a phone call. Beyond that, again,
     I didn’t have my file to review for today, so no, I don’t remember
     anything beyond that.

     Q: And do you have a specific recollection about discussing those
     issues with [Lopez-Torralba]?

     A: Yes. There’s the broad—there’s broad issues that we discuss
     with every client which this would be included in that and there’s
     the specifics of every case. So[,] this would have been included
     in both the broad and then the more specific decision that we
     made to pursue or not to pursue.

     Q: And did he at any time express to you dissatisfaction with the
     litigation choices you made?

     A: No. [Lopez-Torralba] is—he’s very, very bright. He’s a smart
     individual. And I felt that when I was strategizing with him, I was
     strategizing with someone who knew what was going on. But he
     did not show any dissatisfaction.

     There was no time in which I can remember during the course of
     our professional relationship that he showed any dissatisfaction
     with me. Even through verdict, [there] did not appear to be any
     hard feelings, just [“]what are we going to do next[?”]

N.T. PCRA Hearing, 3/3/20, at 12-15, 19-20.

     The PCRA court credited counsel’s testimony that involving the CI could

potentially have led to the disclosure of Lopez-Torralba’s involvement in a

larger drug operation and, possibly, federal charges. Counsel articulated a

reasonable strategic basis for his decision and, accordingly, the PCRA court

properly denied relief. Ali, supra.

     Finally, Lopez-Torralba claims that the PCRA court erred in refusing to

grant his request for discovery of audio recordings of the CI’s telephone




                                      - 13 -
J-S12013-21



conversations with the Mexican connection and Basurto-Leal, as well as the

identity of the CI.4 He is entitled to no relief.

       The Pennsylvania Rules of Criminal Procedure provide, in relevant part,

that “no discovery shall be permitted at any stage of the proceedings, except

upon leave of court after a showing of exceptional circumstances.”

Pa.R.Crim.P. 902(E)(1).        The PCRA and the applicable rules do not define

“exceptional circumstances” that would support discovery on collateral review.

Commonwealth v. Frey, 41 A.3d 605, 611 (Pa. Super. 2012). “Rather, it is

for the trial court, in its discretion, to determine whether a case is exceptional

and discovery warranted.” Id., citing Commonwealth v. Dickerson, 900

A.2d 407, 412 (Pa. Super. 2006).               “Mere speculation” that exculpatory

evidence may exist does not establish that exceptional circumstances exist.

Dickerson, 900 A.2d at 412; see also Commonwealth v. Hanible, 30 A.3d

426, 452 (Pa. 2011) (holding that showing of good cause under Rule

902(E)(2) “requires more than just a generic demand for potentially

exculpatory evidence”).

       We will not disturb a court’s determination regarding the existence
       of exceptional circumstances unless the court abused its
       discretion. An abuse of discretion is not a mere error in judgment.
       Instead, it is a decision based on bias, ill will, partiality, prejudice,
       manifest unreasonableness, or misapplication of law. Moreover,
       we [note] that the appellant has the duty to convince us an abuse
       occurred.

____________________________________________


4 Lopez-Torralba’s brief contains no argument as to his claim regarding
disclosure of the identity of the CI. Accordingly, he has waived this claim on
appeal for lack of development.

                                          - 14 -
J-S12013-21



Frey, 41 A.3d at 611 (internal citations omitted).

      Here, Lopez-Torralba has demonstrated neither that exceptional

circumstances exist, nor that the PCRA court’s decision was the result of “bias,

ill will, partiality, prejudice, manifest unreasonableness, or misapplication of

law.” See id. Rather, he merely speculates that

      the . . . discovery material was central to [his] PCRA theory that
      the one-on-one audio[-]recorded drug buy contained core
      impeachment material that would have permitted the jury to hear
      in Basurto-Leal’s own words that, contrary to her testimony, she
      was an experienced and savvy drug negotiator.

Brief of Appellant, at 34.

      Lopez-Torralba has presented no proof that the audio recordings he

seeks exist, or that they contain evidence that would exculpate him. “We will

not sanction a fishing expedition when [an a]ppellant fails to provide even a

minimal basis for his claim.” Commonwealth v. Lark, 746 A.2d 585, 591

(Pa. 2000), overruled on other grounds by Commonwealth v. Small, 238

A.3d 1267 (Pa. 2020).        “Mere speculation” is insufficient to demonstrate

exceptional circumstances as required by Rule 902(E)(1). See Dickerson,

supra.

      Moreover, as noted above, contrary to Lopez-Torralba’s assertion,

Basurto-Leal did not testify that she was not an experienced and savvy drug

negotiator. Rather, she admitted her role in the offenses and acknowledged

that she and Lopez-Torralba “did it together.”       N.T. Trial, 3/29/16, at 70.

Accordingly, even if the audio recordings existed, and contained the

statements Lopez-Torralba claims, the evidence would not be exculpatory as

                                      - 15 -
J-S12013-21



to Lopez-Torralba, nor would they provide impeachment material as to

Basurto-Leal.

     In sum, we agree with the PCRA court that Lopez-Torralba failed to

demonstrate exceptional circumstances warranting the grant of discovery

under Rule 902(E)(1). Accordingly, the court properly denied this claim.

     Order affirmed.

       Judge Musmanno did not participate in the consideration or decision of
this case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2022




                                    - 16 -